Polos, C.J. This is an action pursuant to Section 8(c) of the “Court of Claims Act,” Ill.Rev.Stat. Ch. 37, §437.8(c), to recover for time unjustly served in prison. On September 5, 1973, this cause was continued generally to permit Claimant to attempt to obtain a pardon on grounds of innocence, in accordance with the amendment to Section 8(c) which became effective on October 1,1972. That amendment made a pardon on grounds of innocence a condition of this Court’s jurisdiction to hear and determine claims for time unjustly served in prisons of this state. Since the date of our order continuing this case generally Claimant has failed to obtain a pardon, and has now moved to restore this case to the Court’s active calendar. Claimant contends that as his conviction was reversed by the Illinois Appellate Court it is unnecessary for him to obtain a pardon on grounds of innocence. Respondent has moved to dismiss this claim, on the ground that in failing to obtain a pardon on grounds of innocence Claimant has abandoned his claim, and that in the absence of such a pardon, this Court has no jurisdiction to consider this matter. On consideration of the foregoing motions, the Court finds that in failing to obtain a pardon on grounds of innocence since September 5, 1973, when this cause was continued generally to permit him to do so, Claimant has failed to prosecute this action. The Court further finds that in the absence of a pardon on grounds of innocence, it is without jurisdiction to consider this claim. It is therefore ordered that Respondent’s motion to dismiss this cause be, and hereby is, granted and this cause is hereby dismissed.